DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 4/22/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 8-9, 16 has/have been amended;
Claim(s) 4, 6, 11-15 is/are cancelled;
Claim(s) 1-3, 5, 7-10, 16-20 is/are presently pending.

Response to Arguments
With regard to claim rejections under 35 USC 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).
Applicant argues on p. 6 of remarks that “it is unreasonable to suggest that a person of ordinary skill would have had the knowledge included in all said four cited references and the motivation to pick and chose form the different portion s of each reference to envision the presently claimed subject matter without the access to hindsight and the sophisticated search engine available to the United States Patent Examiner”. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues on p. 8 of remarks that the laundry list of every possible compound from Levinson “does not necessarily constitute a written disclosure of Applicant’s species in a genus because it would not “reasonably lead” those skilled in the art to any particular species….In light of the sheer breadth of the reference, it is not reasonable to suggest that one of ordinary skill in the art would have understood Applicant’s claimed combination from it”. After review, this is not persuasive because the understanding of a person of ordinary skill in the art is determined based on the relevant knowledge available (evidenced by the available prior art). Most of the cited references describe a vast number of ingredients leading to the conclusion that this is common practice within the field of endeavor with the understanding that a person of ordinary skill in the art would use one or more of those ingredients for topical skin applications. Furthermore, the recitation in the instant claims (e.g. independent claim 1) is open-ended with the recitation of “comprising” (see MPEP 2111.03) and so does not preclude a large number of ingredients from reading on the recited claim. Finally, if Applicant is arguing that the prior art teaches a general genus and thus not the species of the instant invention/claims; there should be a showing of criticality and/or unexpected results in order to demonstrate that this would be beyond “routine experimentation” by a person of ordinary skill in the art; see MPEP 2144. So far, Applicant has not presented evidence for unexpected results or criticality.
Applicant argues on p. 8 that “the Levinson disclosure is pertinent to the problem of physically closing surgical wounds, whereas the problem facing Applicant is reducing discomfort during relative superficial treatments”. In response to applicant's argument that Levinson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the cited prior art, including Levinson is concerned with using laser treatment on the skin along with topical applications for treating the skin which are all in the same field of endeavor. In response to applicant's argument that the instant claims and prior art solve different problems, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 7-10, 16-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1 and 16 and their dependents, claims 1 and 16 both recite “air cryogenically cooled to less than -5°C”. A review of the instant disclosure does not reveal support for this amended recitation. The closest is instant specification at [0027] “at a temperature of about -6 degrees Celsius” but this does not give support for the range recited. Thus this is new matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8, 9-10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein the topical numbing composition is lidocaine, epinephrine, or a combination of lidocaine and epinephrine”. However, claim 1 on which the instant claim depends recites “a topical numbing composition…comprising betamethasone, lidocaine, and epinephrine”. As such, claim 2 broadens the scope of the recited “topical numbing composition” because claim 2 only requires one or more of the recited ingredients whereas claim 1 requires all three recited ingredients. Thus claim 2 fails to further limit from claim 1. 
Regarding claim 8 and its dependents, claim 8 recites “wherein the one or more topical compositions further comprise…kojic acid”. However, claim 1 on which the instant claim depends recites “one or more topical compositions comprising kojic acid and retinoic acid”. Claim 8 fails to properly further limit because it further recites an element “kojic acid” which was already recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-10, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (US 20060004306 A1; 1/5/2006; cited in previous office action) in view of Levinson (US 20160095592 A1; 4/7/2016; cited in previous office action), further in view of McMillan (US 20130197473 A1; 8/1/2013; cited in previous office action), and further in view of Scherer (US 20170209439 A1; 7/27/2017; cited in previous office action), and evidenced by Zimmer (Cryo 6 Cold Air Chiller Device), Niederreither (Retinoic acid in development: towards an integrated view; Published 6/10/2008), and Mayo Clinic (Vitamin A; Published 11/13/2020). 
Regarding claim 1, Altschuler teaches a system for laser skin resurfacing ([0003]; [0191]), comprising:
a topical numbing composition operative to reduce a patient’s discomfort ([0533] “topical formulations (.e.g, lidocaine”).
Altschuler does not teach topical numbing composition comprising betamethasone, lidocaine, and epinephrine (note, this claim element is interpreted as requiring all that are recited). However, Levinson teaches in the same field of endeavor (Fig. 7; [0002]; [0006]) one or more topical compositions comprise betamethasone, lidocaine, and epinephrine ([0199] “lidocaine…betamethasone…epinephrine”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include betamethasone, lidocaine, and epinephrine as taught by Levinson because these are useful in skin tightening treatments ([0200]) with fractional laser ([0006]).
The combination of Altschuler and Levinson does not teach air cryogenically cooled to less than -5°C, operative to protect the patient’s skin from thermal damage and reduce pain and inflammation. Note that Altschuler teaches cooled air ([0262] “cool air spray”; [0394] “cooling of these nerves…block pain signals”). For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The structure that is required is the “teach air cryogenically cooled to less than -5°C”. However, McMillan teaches in the same field of endeavor (Abstract; [0025]; [0116]) cryogenically cooled air ([0094] “flowing cold fluid such as cold air or cold nitrogen, directly on the skin…using a separate cold air machine (for example, Zimmer Cryo 6)”; note that instant specification at [0027] states that a “Croy Cold Air Chiller Device manufactured by Zimmer™” is used. As evidenced by Zimmer, the Zimmer Cryo 6 can deliver cold air down to -30°C and so meets the recited “cooled to less than -5°C”. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler and Levinson to use cryogenically cooled air as taught by McMillan because this is a suitable way to obtain cold air to cool the skin/tissue ([0094]); MPEP 2144.06 art recognized equivalence for the same purpose. 
In the combination of Altschuler, Levinson, and McMillan, Altshuler teaches a fractional laser, operative to ablate one or more cells of the patient’s skin ([0016]; [0144]; [0191] “fractional”; Fig. 3B);
and one or more topical compositions ([0528] “Additional topical compound”).
The combination of Altschuler, Levinson, and McMillan does not teach topical compositions comprising kojic acid and retinoic acid (note, this claim element is interpreted as requiring all that are recited). However, Levinson teaches in the same field of endeavor (Fig. 7; [0002]; [0006]) one or more topical compositions one or more topical compositions comprise kojic acid ([0199] “Kojic acid…vitamin A”; note that vitamin A is commonly associated/substituted with retinoic acid as evidenced by Niederreither p. 1 “Vitamin A…through its active derivative, retinoic acid” and Mayo Clinic “Vitamin A (retinol, retinoic acid) is…”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler and McMillan to include kojic acid acid as taught by Levinson because these are useful in skin tightening treatments ([0200]) with fractional laser ([0006]).
The combination of Altschuler, Levinson, and McMillan does not explicitly teach topical compositions comprising retinoic acid. However, Scherer teaches in the same field of endeavor ([0002]; [0004]) the one or more topical compositions comprise kojic acid ([0131] “kojic acid”) and retinoic acid (([0131] “retinoic acid”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler, Levinson, and McMillan to include these ingredients as taught by Scherer because this helps with skin treatment ([0002]). Note that Altshuler teaches [0564] “topical medication 870 can be any compound, composition, or medicine intended for delivery through the skin 860.”.
Regarding claim 2, in the combination of Altschuler, Levinson, McMillan, and Scherer, Altshuler teaches wherein the topical numbing composition is lidocaine ([0533] “lidocaine”), epinephrine, or a combination of lidocaine and epinephrine. 
Regarding claim 8, the combination of Altschuler, Levinson, McMillan, and Scherer does not teach wherein the one or more topical compositions further comprise hydroquinone, hydrocortisone, clindamycin, and kojic acid. However, Scherer teaches in the same field of endeavor ([0002]; [0004]) the one or more topical compositions comprise hydroquinone ([0131] “hydroquinone”), hydrocortisone ([0131] “hydrocortisone”), clindamycin ([0131] “clindamycin”), and kojic acid ([0131] “kojic acid”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler, Levinson, McMillan, and Scherer to include these ingredients as taught by Scherer because this helps the skin treatment ([0002]). Note that Altshuler teaches [0564] “topical medication 870 can be any compound, composition, or medicine intended for delivery through the skin 860.”.
Regarding claim 9, in the combination of Altschuler, Levinson, McMillan, and Scherer, Scherer (relied upon above for topical composition ingredients) teaches a range that encompasses the recited:
up to 8.0 % wt. hydroquinone;
up to 0.1 % wt. retinoic acid;
up to 0.4 % wt. hydrocortisone;
up to 1.0 % wt. clindamycin; and
up to 3.0 % kojic acid;
(Scherer [0141] “The present agent…including…other compounds as described herein”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, the combination of Altschuler, Levinson, McMillan, and Scherer inherently teaches wherein the one or more topical compositions stimulate collagen production in the patient’s skin because as explained above regarding claim 8, the prior art teaches the recited topical composition ingredients and so the instant claim is structurally met. For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Altshuler teaches a method for laser skin resurfacing ([0003]; [0191]), comprising:
applying a topical numbing composition to an area of a patient’s skin comprising the treatment area, wherein the treatment area comprises one or more skin conditions ([0533] “topical formulations (.e.g, lidocaine”); Fig. 51A, Topical compound; [0527]-[0528]). 
Altschuler does not teach topical numbing composition comprising betamethasone, lidocaine, and epinephrine (note, this claim element is interpreted as requiring all that are recited). However, Levinson teaches in the same field of endeavor (Fig. 7; [0002]; [0006]) one or more topical compositions comprise betamethasone, lidocaine, and epinephrine ([0199] “lidocaine…betamethasone…epinephrine”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler to include betamethasone, lidocaine, and epinephrine as taught by Levinson because these are useful in skin tightening treatments ([0200]) with fractional laser ([0006]).
In the combination of Altshuler and Levinson, Altshuler teaches directing directing cooled air and a fractional laser to the treatment area ([0262] “cool air spray”; [0394] “cooling of these nerves…block pain signals”;) and a fractional laser to the treatment area ([0016]; [0144]; [0191] “fractional”; Fig. 3B).
The combination of Altschuler and Levinson does not teach air cryogenically cooled to less than -5°C. However, McMillan teaches in the same field of endeavor (Abstract; [0025]; [0116]) cryogenically cooled air ([0094] “flowing cold fluid such as cold air or cold nitrogen, directly on the skin…using a separate cold air machine (for example, Zimmer Cryo 6)”; note that instant specification at [0027] states that a “Croy Cold Air Chiller Device manufactured by Zimmer™” is used. As evidenced by Zimmer, the Zimmer Cryo 6 can deliver cold air down to -30°C and so meets the recited “cooled to less than -5°C”. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler and Levinson to use cryogenically cooled air as taught by McMillan because this is a suitable way to obtain cold air to cool the skin/tissue ([0094]); MPEP 2144.06 art recognized equivalence for the same purpose. 
In the combination of Altschuler, Levinson, and McMillan, Altshuler teaches directing a fractional laser to the treatment area ([0016]; [0144]; [0191] “fractional”; Fig. 3B); and
after directing the laser to the treatment area, applying one or more topical compositions to the treatment area ([0528] “Additional topical compound can be used after treatment to accelerate healing”).
The combination of Altschuler, Levinson, and McMillan does not teach topical compositions comprising at least kojic acid and retinoic acid (note, this claim element is interpreted as requiring all that are recited). However, Levinson teaches in the same field of endeavor (Fig. 7; [0002]; [0006]) one or more topical compositions one or more topical compositions comprise kojic acid ([0199] “Kojic acid…vitamin A”; note that vitamin A is commonly associated/substituted with retinoic acid as evidenced by Niederreither p. 1 “Vitamin A…through its active derivative, retinoic acid” and Mayo Clinic “Vitamin A (retinol, retinoic acid) is…”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altshuler and McMillan to include kojic acid acid as taught by Levinson because these are useful in skin tightening treatments ([0200]) with fractional laser ([0006]).
The combination of Altschuler, Levinson, and McMillan does not explicitly teach topical compositions comprising retinoic acid. However, Scherer teaches in the same field of endeavor ([0002]; [0004]) the one or more topical compositions comprise kojic acid ([0131] “kojic acid”) and retinoic acid (([0131] “retinoic acid”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler, Levinson, and McMillan to include these ingredients as taught by Scherer because this helps with skin treatment ([0002]). Note that Altshuler teaches [0564] “topical medication 870 can be any compound, composition, or medicine intended for delivery through the skin 860.”.
 Regarding claim 17, in the combination of Altschuler, Levinson, McMillan, and Scherer, Altshuler teaches wherein the one or more skin conditions are wrinkles ([0191]), melasma, acne ([0207]; [0564]; Fig. 51A), stretchmarks, discoloration ([0188] “pigmented lesion treatment…port wine stain”), or scarring ([0209]). 
Regarding claim 18, the combination of Altschuler, Levinson, McMillan, and Scherer teaches wherein the fractional laser, the cryogenically cooled air, and the one or more topical compositions treat the one or more skin conditions (Altshuler [0188]; [0190]-[0227]; [0262]; [0394]; [0527]-[0528] “accelerate healing”; [0533]; [0564] “topical medication 870 can be any compound, composition, or medicine intended for delivery through the skin 860. For instance, it can be a compound to treat acne”; Fig. 51A, Topical compound).
Regarding claim 19, the combination of Altschuler, Levinson, McMillan, and Scherer teaches wherein the one or more topical compositions are formulated to reduce pain and inflammation (Altshuler ([0527]-[0528] “accelerate healing”; [0533] “lidocaine” reads on reduce pain; [0564] “topical medication 870 can be any compound, composition, or medicine intended for delivery through the skin 860. For instance, it can be a compound to treat acne”; Fig. 51A, Topical compound; Levinson ([0199] “lidocaine…betamethasone”; lidocaine reduces pain and betamethasone reduces inflammation). 
Regarding claim 20, the combination of Altschuler, Levinson, McMillan, and Scherer teaches wherein the one or more topical compositions are formulated to stimulate collagen production (Levinson [0199] “vitamin A”; vitamin A stimulates collagen production).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschuler, Levinson, McMillan, and Scherer as applied to claim 1 above, and further in view of Altshuler (US 20090069741 A1; 3/12/2009; cited in previous office action), hereinafter Altshuler ‘741.
Regarding claim 3, the combination of Altschuler, Levinson, McMillan, and Scherer does not teach wherein the fractional laser is a carbon dioxide laser. However, Altshuler ‘741 teaches in the same field of endeavor (Abstract) use of a carbon dioxide laser for skin remodeling ([0008]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler, Levinson, McMillan, and Scherer to use a carbon dioxide laser as taught by Altshuler ‘741 because this is a suitable laser for skin resurfacing ([0008]); MPEP 2144.06 art recognized equivalence for the same purpose.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschuler, Levinson, McMillan, and Scherer as applied to claim 1 above, and further in view of Ranawat (US 20060211665 A1; 9/21/2006; cited in previous office action).
Regarding claim 5, the combination of Altschuler, Levinson, McMillan, and Scherer does not teach up to 0.1 % wt. betamethasone;
up to 0.5% wt. lidocaine; and
up to 0.01% wt. epinephrine.
However, Ranawat teaches local anesthetic agents for medical treatment which is in the same field of endeavor ([0003]) in which a mixture of betamethasone ([0010]), lidocaine ([0007]), and epinephrine ([0013] is used with mixture ratio given ([0011]-[0016]) in order to obtain better soft tissue penetration for better effects ([0023]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler, Levinson, McMillan, and Scherer to include this teaching of Ranawat in order to obtain better soft tissue penetration for better effects ([0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschuler, Levinson, McMillan, and Scherer as applied to claim 1 above, and further in view of Marini (US 20100247693 A1; 9/30/2010; cited in previous office action).
Regarding claim 7, the combination of Altschuler, Levinson, McMillan, and Scherer does not teach up to 4.0% wt. kojic acid; and
up to 0.1% wt. retinoic acid.
However, Marini teaches in the same field of endeavor (Abstract) composition with kojic acid and retinoic acid ([0035]; [0059]) in which kojic acid may be present at higher levels than 5% ([0035]) and/or from 0.01% to 10% ([0047] “antioxidants”) and
retinoid (reads on retinoic acid) is 0.01-5% ([0009]) in order to improve skin appearance ([0034]; [0037]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Altschuler, Levinson, McMillan, and Scherer to include this teaching of Marini in order to improve skin appearance ([0034]; [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Note that Altshuler teaches [0564] “topical medication 870 can be any compound, composition, or medicine intended for delivery through the skin 860.”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792